                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
                            Plaintiff,            )
                                                  )
                       v.                         )     No. 1:16-cr-00021-TWP-DML
                                                  )
WILLIAM TOWNLEY,                                  ) -01
                                                  )
                            Defendant.            )

                ORDER ADOPTING REPORT AND RECOMMENDATION

       On October 10, 2015, the Magistrate Judge submitted his Report and Recommendation

regarding the United States Probation Office’s Petition for Warrant or Summons for Offender

Under Supervision (Dkt. 47). The parties were afforded due opportunity pursuant to statute and

the rules of this Court to file objections; none were filed. The Court, having considered the

Magistrate Judge’s Report and Recommendation, hereby adopts the Magistrate Judge’s Report and

Recommendation.

       Date: 10/30/2018




Distribution:

Gwendolyn M. Beitz
INDIANA FEDERAL COMMUNITY DEFENDERS
gwendolyn_beitz@fd.org

Cindy Jane Cho
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
cindy.cho@usdoj.gov
